 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlton-Wood River Building and Construction Trades Council;Local 646, International Hod Carriers,Building and CommonLaborers Union of America,AFL-CIO;Retail Store EmployeesLocal 344, Retail Clerks International Association,AFL-CIO;Local553,United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of theUnited States andCanada, AFL-CIO; Local525, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandJerseyville Retail MerchantsAssocia-tion.Case No. 14-CP-33. September 12, 1963DECISION AND ORDEROn April 8, 1963, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents except Respondent Council had engaged in the unfairlabor practices alleged in the complaint and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the attached Intermediate Report.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The General Counsel and the Charging Party filed briefs insupport of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the ex-ceptions and briefs, and hereby adopts the findings and conclusionsof the Trial Examiner only to the extent consistent with this Decisionand Order.The Trial Examiner found that the Respondents1violated Section8 (b) (7) (A) of the Act by picketing for purposes of recognition atthe stores, all located in Jerseyville, Illinois, of the members of theCharging Party, Retail Association, at a time when the Association,on behalf of its members, recognized Local 50, Congress of Independ-ent Unions, and when a bargaining agreement between the Associationand that Union barred raising questions concerning the representationof the member companies' employees.We disagree with the TrialExaminer's finding of a violation because we do not believe that thepicketing which occurred here had a recognitional or organizationalpurpose within the meaning of Section 8(b) (7) (A).For several years prior to the inception of this unfair labor practiceproceeding,William Doty, secretary-treasurer of Local 525, IBT, hadIThe Trial Examiner dismissed the complaint as to RespondentAlton-wood River Build-ing and Construction Trades Council, as there was no evidence showing the Council wasinvolved in the picketing he found tobe unlawful.144 NLRB No. 59. ALTON-WOOD RIVER BLDG. & CONSTRUCTION TRADES, ETC. 527been disturbed by what he considered poor working conditions inJerseyville, Illinois, and had frequently sought to interest AFL-CIOunion representatives to aid in doing something about the situation.In the spring of 1962 he finally secured extensive support for his proj-ect and set up the "Cooperative Educational Committee" to coordinateand carry out activities in Jerseyville; 78 representatives of variousAFL-CIO affiliated unions signed a joint appeal to "Union Members,Family and Friends" and publicized it in a weekly trade union news-paper.The substance of the appeal was that in Jerseyville, a com-munity with a large number of union members, there were manymerchants opposed to the ideals of organized labor and that some hadformed or subscribed to "so-called `Independent Unions"' with con-tracts whose wage scales were so low that they defeated the purposeof "Prevailing Labor Agreements" and were detrimental to the con-tinued prosperity of the general area; "they" must be stopped, theappeal added, and it pointed out that the most powerful weapon awage earner has is the dollar he spends. The appeal accordingly closedwith a request that "our membership institute a personal boycott ofthese merchants and business establishments."The Respondents thus launched their campaign to educate andpersuade union members and the public to trade at establishmentswhich hire employees who are members of the AFL-CIO and theTeamsters.Picketing in support of the "appeal" began in mid-Apriland continued until December,2 and was directed at the consumingpublic.A wide variety of picket signs was utilized; some advisedshoppers that they could "boost living standards by withholdingpatronage from unrecognized establishments, AFL-CIO and IBT";others requested that shoppers patronize merchants who "cooperatewith central bodies, AFL-CIO," and further urged them not to "bemisled by phony unions."A number of the signs also urged thatthe "fair trades list" (a "do not patronize" list) be used in makingpurchases.This list contained the names of 28 firms, the first 7 ofwhich were members of the Association. In addition to carryingsigns, the pickets handed out literature including copies of the "LaborTribune," a union-supported newspaper, which carried moderatelylong articles on the Jerseyville "informational" picketing campaign.In summary, the articles stated that AFL-CIO and IBT officialsurged boycotting stores not employing their members and also at-tacked the Congress of Independent Unions and its locals as "phonyunions."The picketing itself, including the hand distribution of literature,occurred only during the busiest shopping hours in Jerseyville-from 6 until 9 on Friday evenings and from 9 a.m. to 5 p.m. on'At that time the Respondents agreed to suspend picketing pending the outcome ofthis proceeding. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDSaturdays.However, unlike customary picketing activity, the picketsdid not direct their activities against any specific store or stores; thatis, no one paced up and clown in front of any particular establishment.Instead, the pickets simply walked back and forth through Jersey-ville'smain shopping district, a distance of some four or five blocks.Furthermore, none of the picket signs mentioned the name of any firmor store.Rather, as indicated above, the picketing message waslimited, in effect, to solicitation of the public to shop at AFL-CIO-organized stores, and not at "unfair" establishments.It seems apparent from the foregoing that the picketing, like the"joint appeal" it was designed to implement, did not have as its targetrecognition by the assertedly "unfair" employers or organization oftheir employees.Rather, its essential thrust was to promote a con-sumer boycott of "unfair" stores and consumer support for the"fair"-i.e., AFL-CIO-IBT organized-employers.And the picket-ing was intended solely to support the purpose stated in the "appeal."The picketing was not preceded by any demands for recognition orby any attempt to organize employees represented by the Association.No such recognitional demands, with but one isolated exception, ororganizational efforts accompanied the picketing:Nor was this asurprising development in the particular facts of this case.For retailstore clerks comprise the largest segment in the existing bargainingunit, and of all the Respondent Unions participating in the jointpicketing effort only the Retail Clerks could have even entertainedany organizational or recognitional objective without ignoring tradi-tional jurisdictional boundaries.3Moreover, the picketing, which arose out of the aforedescribedunique factual milieu, reflects in its form, its timing, the general mes-sage of its signs, and the fact that it was not specifically directed atany particular employers, their suppliers, customers, or employees,an attempt to achieve the limited purpose of disseminating informa-tion to the buying public generally in order to persuade the public toconfine its patronage to AFL-CIO- and IBT-organized establish-ments.Success in persuading potential consumers to shop according-ly would undoubtedly assist AFL-CIO and IBT union members intheir efforts to continue to enjoy established wages. In fact, thiswould appear to be a very realistic area of concern here since thecurrent C.I.U.-Association contract contains a wage scale described bythe Trial Examiner as containing "starting rates far below thoseadvocated and recognized by respondent in their contracts."The language of Section 8 (b) (7) clearly discloses, as the Boardhas held, that finding a violation depends initially upon resolving the3 Parenthetically,it is interesting to note that the entire"joint appeal"was notinitiatedor coordinated by the Retail Clerks, but rather by the Teamsters, through Secretary-Treasurer Doty. ALTON-WOOD RIVER BLDG. & CONSTRUCTION TRADES, ETC. 529threshold issue of whether the Respondent Unions are picketing fora recognitional or organizational object.Obviously, the answer tothis question involves an objective factual analysis of all the relevantevidence presented by each particular case.Having done so in theinstant, case, we are unable to discern any organizational or recogni-tional object in the Respondent's picketing.However, the Trial Examiner apparently, and our dissenting col-league directly, relies on a number of scattered incidents which oc-curred during the 8 months of picketing to conclude that the Respond-ent's picketing did have a proscribed objective.First, reference ismade to a request made some 3 weeks after the picketing started byrepresentatives of Respondent Retail Clerks for recognition byKranich Drug Store, a member of the Association.The request wasimmediately refused and the matter was then dropped.Second, theyrely on certain comments by Doty, as quoted in the Labor Tribune,that potential customers should tell storeo\ners that they will not gettheir business until they deal with an AFL-CIO or IBT union.Lastly, they seem to argue that picketing to boycott the "unfair" em-ployers is actually picketing to organize or to gain recognition fromthem.With respect to the latter contention, it is clear that picketsign language and other statements urging consumers to avoid the"unfair" stores do not alone establish a real purpose of organizingor gaining recognition from such stores.'And we are not persuadedon the entire record before us that the two other aforementionedincidents which occurred prior to Doty's November 8, 1962, disclaimerof a recognitional object are sufficient to demonstrate that the picket-ing was for an object proscribed by Section S(b) (7).We shalltherefore dismiss the complaint.[The Board dismissed the complaint.]MEMBER LrEDOM, dissenting :I would adopt the findings, conclusions, and recommendations ofthe Trial Examiner.I believe it is abundantly clear, as the Trial Examiner found, thatthe picketing here, however unique its form, had a recognitionalobjective.The majority finds that the picketing was designed to sup-port a consumer boycott of "unfair" employers and that in style andmessage it was directed exclusively to consumers. Such factors do not,however, preclude the presence of a proscribed objective.Neitherdoes the fact that there was no demand for recognition made prior tothe picketing foreclose a finding that a recognitional objective never-A SeeAlton Myers Brothers, Inc,136 NLRB 1270; also, ofCalumet ContractorsAssocia-tion,133 NLRB 512;Claude Everett Construction Company,136 NLRB 321; andKeithRiggs Plumbing and Heating Contractor,137 NLRB 1125 530DECISIONSOF NATIONALLABOR RELATIONS BOARDtheless existed.'On the contrary, such an objective is apparent fromthe following : (1) The Retail Clerks' unsuccessful request after thepicketing commenced that it be recognized by Kranich Drug Store;(2)Doty's statement urging persons to explain to "unfair" employersthat they will not get their business until they deal with AFL-CIOunions; (3) the assertion in the joint appeal that the existing contracts"defeated the purpose of `Prevailing Labor Agreements' 11 . 6 and (4)the language of the picket signs requesting consumers not to deal with"unrecognized business establishments."' Certainly, there was no wayfor an employer to avoid the Respondents' censure except by recogniz-ing an AFL-CIO or IBT union. Moreover, it is evident from thetenor of Respondents' publicity that they were not merely seeking toinduce the public to patronize stores whose employees they represented,but were instead actively seeking to displace Local 50, Congress ofIndependent Unions, as the bargaining agent for the employees repre-sented by Local 50.Particularly significant in this respect, in myopinion, are the references to "phony unions" in connection with theCongress of Independent Unions and its locals; the linking of mer-chants assertedly opposed to organized labor with the "so-called 'In-dependent Unions' "; and the statement that "they" must be stopped.When all this relevant evidence is considered in context it is clearand I would find that Respondents' picketing, although interlardedwith ostensible appeals to the consumer, was part of a concertedcampaign having as an object recognition by the so-called unfairemployers then dealing with Local 50.As the recognition of Local 50by the picketed employers was lawful, and as the existing contractbarred the raising of a question concerning representation, the picket-ing was proscribed by Section 8 (b) (7) (A) of the Act. In concludingthat this picketing was not proscribed, my colleagues have acceptedthe fiction that picketing which realistically seeks recognition and canbe avoided by granting such recognition is nevertheless not recogni-tional picketing because the picketing unions have not clearly desig-nated it as such.Accordingly, I must dissent from my colleagues'dismissal of this complaint.MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.SeeSam N. Nelson, d/b/a Sam Nelson Gene,al Contractor,138 NLRB 460s See the dissenting opinion inCalumet ContractorsAssociation, 133 NLRB 512.See Janel Sales Corporation,136 NLRB 1564INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard before TrialExaminer Eugene E. Dixon at St. Louis, Missouri, on January 22, 1963, pursuant todue notice with all parties being represented by counsel.The complaint, issued by ALTON-WOOD RIVER BLDG. & CONSTRUCTION TRADES,ETC.531a representative of the General Counsel for the National Labor Relations Board(herein called, respectively, the General Counsel and the Board) on December 12,1962, and amended the following day, was based upon charges originally filed onJune 8, 1962, by Dan Edwards as president of the Jerseyville Retail MerchantsAssociation, and by Lester Hughes as president of the Jersey County EmployersAssociation, and upon amended charges filed by the same two Charging Parties onJune 27, 1962, and upon a second amended charge filed on behalf of the JerseyvilleRetailMerchants Association by its attorney.The complaint as amended allegedthat the Alton-Wood River Building and Construction Trades Council; Local 646,InternationalHod Carriers, Building and Common Laborers Union of America,AFL-CIO; Retail Store Employees Local 344, Retail Clerks International Association,AFL-CIO; Local 553, United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO;Local 525, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Respondents, had engaged in unfair laborpractices in violation of Section 8(b)(7)(A) of the Act, by picketing members ofthe Jerseyville Retail Merchants Association with an object of requiring or forcingsaid Association to recognize or bargain with Respondents or their affiliated labororganizations and/or to force or require employees of said association members toaccept or select Respondent Unions or their affiliated labor organizations as theircollective-bargaining representative notwithstanding that neither Respondent Unionsnor any of their affiliated labor organizations were currently certified as the repre-sentative of such employees and notwithstanding further that the Employers Associa-tion had lawfully recognized in accordance with the Act another labor organizationas the representative of such employees, and the question concerning the represen-tation of such employees could not appropriately be raised under Section 9(c) ofthe Act.In their duly filed answers 1 the Respondents denied the commission of any unfairlabor practices and alleged certain defenses which will be treated below.Upon the entire record in the case,2 and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSINVOLVEDDuring the 12 months prior to the issuance of the complaints, members of theJerseyville RetailMerchants Association in the course and conduct of their severalbusiness operations sold and distributed products the gross value of which exceeded$500,000.During the same period of time said Association in the course and con-duct of their business operations at Jerseyville, Illinois, received goods valued in excessof $50,000 transported to their places of business in interstate commerce directlyfrom States of the United States other than the State of Illinois. I find the Associationis and has been at all times material herein engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONSLocal 646, International Hod Carriers,Building andCommon Laborers Union ofAmerica, AFL-CIO; Retail Store Employees Local 344, Retail Clerks InternationalAssociation, AFL-CIO; Local 553, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO; Local 525,InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America, and Local No. 50, Congress of IndependentUnions, arelabor organizationswithinthe meaningof Section 2(5) of the Act.'Through an inadvertence Respondents' answers were not included with the formalpapers received in evidence.Accordingly, by stipulation of the parties, I hereby now re-ceive in evidence as General Counsel's Exhibit No. 1(1) answer of the Building TradesCouncil to the original complaint; 1(m) answer of Local 646, Laborers Union to theoriginal complaint;1(n) separate,joint answerof Local 344, Retail Clerks, Local 553,Pipe Fitters, and Local 525, Teamsters to the amended complaint ; 1(o) answer of theBuilding Trades Council to the amended complaint; 1(p) answer of Local 646, LaborersUnion to the amended complaint.Also stipulated were the commerce facts found herein.2The transcript of the court injunction hearing in this matter was made part of thisrecord by stipulation which also provided that I was to rulede novoon all objectionsand motions made therein. I see no reason to disturb any of the judge's rulings727-083-64-vol. 144-35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESOn September 7, 1960, the Congress of Independent Unions (herein called theCIU) was certified by the Board as the collective-bargaining agent of the employeesof the Jerseyville Retail Employers Association, sometimes referred to herein asthe Association.Thereafter Local No. 50 of the CIU and the Association enteredinto a collective-bargaining relationship with its second contract being effective for2 years through October 1963.In the spring of 1962 some 78 representatives of various AFL-CIO-affiliatedunions under the chairmanship of William A. Doty, secretary-treasurer of Local 525,International Brotherhood of Teamsters (not affiliated with the AFL-CIO) enteredinto and signed a joint appeal 3 to their combined membership and their friends to"institute a personal boycott" of the Association and its members by patronizingonly "the fair merchant and other businesses that are fair."This appeal was pub-licized in an article carried in the Southern Illinois Labor Tribune 4 on May 10,1962, appearing under the following banner:Why AFL-CIO and their Members Should Boycott Firms and MerchantsWho Do Not Hire their Own Members But Employ those From "Congressof Independent Unions."The article was summarized in the following subheading:Group's Educational Committee Distributes phamphlets, signed by 78 topunion officials, and Picket for Educational alleged Lower Wage Scales of CIUmembers which is Detrimental to Continued Prosperity of Area.As indicated in the above quotation, to implement the boycott appeal picketingwas resorted to.This picketing began about the middle of April and continuedto about the middle of December when Respondents volunteered to abstain fromitpending a decision by the U.S. District Court on the Board's 10(1) injunctionpetition.This picketing was conducted "generally on Fridays, between the hoursof 6 and 9 p.m. and on Saturdays, between the hours of 9 a.m. and 5 p.m.," thepickets walking the three or four blocks length of the Jerseyville business area whichincluded businesses not in the Association.An attempt was made to establish a quota for the furnishing of pickets by eachlocal union as was reflected in the minutes of an August 7 meeting of the Alton-Wood River Federation of Labor, an organization made up of building trades 5and industrial unions.Officials of all the Respondents personally participated oraided in the picketing.The minutes of a March 6 meeting of Respondent Councilreveal that:A report was made on the picketing in Jerseyville, Illinois.All crafts aretaking their turns in manning the picket line.The line is accomplishing itspurpose.During the picketing signs were carried bearing the following legends:You can boost your own living standards by withholding patronage fromunrecognized business establishments, AFL-CIO and IBT.Get in the act withhold your purchasing power from anti-labor employersand merchants, AFL-CIO and IBT.The most powerful economic weapon of labor is the purchase power of itsmembership-use the fair trades list-AFL-CIO and IBT.Patronize merchants who cooperate with the central bodies, AFL-CIO andIBT.Conscious purchasing is the strongest link in maintaining a high standardof living-use the central bodies fair trades list, AFL-CIO and IBT.Signs of the times-bona fide union labels-shops cards-buttons, AFL-CIOand IBT.8Representatives of all of the named Respondents signed exceptof the Alton-WoodRiver Building and Construction Trades Council.Financial contributions to the causewere made by four of the Respondents.A $50 contribution was also made in the name ofDennis Chester by his personal check.Chester Is the executive secretary of RespondentAlton-Wood RiverBuilding and Construction Trades Council.4Under its masthead Southern Illinois Labor Tribune Is described as "an official weeklytrade union newspaper voicing the Interests of the American Federation of Labor andthe Congress of Industrial Organizations."Named as one of its endorsersis the Alton-Wood RiverBuilding and Construction Trades Council.5The building trades unions were also members of Respondent Council. ALTON-WOODRIVER BLDG.& CONSTRUCTIONTRADES, ETC. 533Get for the forward look,don't be misledby phony unions,use the fairtradeslist,AFL-CIO and IBT.The union label is theemblem of industrialdemocracy, AFL-CIO and IBT.Get on the beam buyonly unionproducts.Smoke outanti-labor oppositionand propagandaby purchasing from the fairtradeslist,AFL-CIO and IBT.In additionto the picketsignmessages,printed material was also given to thepublic inthe form ofhandbills and copies ofthe Southern Illinois Labor Tribune.The followingare excerptsfrom the variousissues ofthat publication pointed to bythe General Counsel which he contends "patently exhibita continuingrecogmtionalobjective inthe picketing." 6April12, page 6, columns 5 and 6:Business Representative Robert"Bob" Screier who headed the negotiating com-mittee saidthey were the onlytwo unionized food store outlets in Jerseyville.Heurged residents of the area to give their patronage exclusively to business firmswhich employmembers ofAFL-CIOaffiliates.Same issue,page5, columns 1 and 2:Headline-"FIRMSEMPLOYING CIU LABOR AND NOT AFL-CIO," listsRetailMerchants Association members and otherCIU employers in Jerseyville withthe followingstatement-"Check the list below of firms which employ and allegedlydominate the `Congress of Independent Unions.'Clip out this list and use for futurereference.Don't Patronize them, say AFL-CIO and Teamsterunion officials."Same issue, front page:Headline-"AFL-CIO AND TEAMSTER UNIONS URGETHEIR MEMBERSTO ONLY PATRONIZE AFL-CIO EMPLOYERS-ESTABLISHMENTS: PLEASEPATRONIZE NO OTHER."Same issue,page 6:Contains the usual type"We Do Not Patronize"listswhich contain the usualwording,inter alia, ". . .No firms or products are placedon `WeDo Not Patronize'lists untilevery effortismadeto peaceablynegotiate Unionagreements."Same issue,page 7, column 2:Byline-"WILLIAM DOTTY, CHAIRMAN COOPERATIVE EDUCATIONCOMMITTEE AND SECRETARY TREASURER TEAMSTERS LOCAL 525"states,inter alia,"... Evenif your purchasesinvolve a union that is not the onewhich your husbandbelongs.Supportit! .. .May 10, frontpage, columns 1 to 4:Headline-"WHY AFL-CIO AND TEAMSTERMEMBERSSHOULD BOY-COTT FIRMS AND MERCHANTS WHO DO NOTHIRE THEIROWN MEM-BERS BUT EMPLOY THOSE FROM `CONGRESS OF INDEPENDENTUNIONS"'April 19,page 7, column 2,last paragraph:"'AS wepointed out in lastweek's LaborTribune,'Doty said, `... Finally, ifyou patronize any FAIR EMPLOYERtell himwhy you aregivinghim yourpatron-age: If youknow any CIUemployer,tell him why you WON'T patronize himuntilhe dealswith the respectiveAFL-CIOor Teamster affiliates whohavejurisdictionin his field,' Doty concluded."[Emphasis supplied.]April 26,page 1, columns 3 to 5:Headline-"INFORMATION PICKETING IS HURTING JERSEYVILLE,ILLINOIS, BUSINESSFIRMSNOT DEALING WITHAFL-CIO UNIONS."[Emphasis supplied.]May 17, page2, columns 4 and 5:Headline-"LIST OF JERSEYVILLE AREA FIRMS NOT HIRING AFL-CIOOR TEAMSTERS BUT MEMBERS OF SO-CALLED 'Cm."'May 31,page 1, columns I and 2:Headline-"WHY THE AFL-CIO & TEAMSTER ACCEPTED THE CIU-EMPLOYERS CHALLENGE: PICKETING CONTINUES."Same article,first paragraph:States, "TheSouthern IllinoisAFL-CIO togetherwith the Teamsters Unionsintend tooppose whatit considers a pseudo-unionwhichcalls itselfthe `Congress ofIndependent Unions'wherever it challenges or seeks to infiltrate intothe AFL-CIOmovement."[Emphasis supplied.]6Doty testifiedthat he mailed the first issue of the paper carrying material on thecampaign to all registered voters in Jersey County.Because of the mailing cost he hadsubsequent copies passed out on the picket line.He did this,he explained in his testi-mony,"so that we could get our side of the story across to the general public." In viewof the foregoing,Respondents'contention that the newspaper articles were not binding onRespondents is without merit. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune7, page 1, columns 3 to 6:Headline-"AFL-CIO AND TEAMSTERS FURNISH SKILLED WORKMENTO EMPLOYERS; TYPICAL IS IBEW 309 WHICH GRADUATES 92 JOURNEY-MEN; UNIONS CONTINUE FIGHT ON CIU GROUPS. Informational Picketingby AFL-CIO and Teamster Continues in Jerseyville, Ill.Area To Urge GeneralPublic,And Especially Their Union Members,To ONLY Patronize Their `Fair'Employers Under Contract WithTheir Particular Long-Established Unions." [Em-phasis supplied.]June 14, page 1, columns 5 and 6:The purpose of the educational campaign is to persuade union membersand other residents of Jerseyville and the surrounding areas topatronize firmsandserviceswhich employ, exclusively, only members of AFL-CIO and Teamstersaffiliatesand torefrainfrom patronizingfirmswhichemploy members of the self-styled Congress of Independent Unions (CIU) ..[Emphasis supplied.]June 21, page 1, columns 3 and 4:Headline-"INFORMATION UNION PICKETING AT JERSEYVILLE ISGETTING GOOD RESULTS, COMMITTEE REPORTS; TAKING AUTOLICENSES OF PICKET LINE CROSSERS." Article states,inter alia,".. . `Oureducational campaign is coming along well,' stated William Doty ... `All of thepeople who are circulating our pamphlets and copies of our campaign.the im-portance of giving their patronage to stores and firms employing only AFL-CIO orTeamster members, and refraining from patronizing those which identify themselveswith the Congress of Independent Unions"Same article continues at page 6, columns 3 and 4:. . In an adjoining column on page 1, the Labor Tribune is publishing the firstof a number of licenses of automobiles whose drivers or occupants were seen leavingtheir cars and entering places who do not employAFL-CIO orTeamster members.Please check the names and addresses of the persons to whom the car licenses wasissued.If you know them, ask them to give their patronage to firms which employAFL-CIO or Teamster members. They too can help us. If they know the businesspeople well to whom they or occupants of their car give their patronage, may wesuggestthey inform them that their future patronage depends upon their dis-association with the alleged employer-dominated Congress of Independent Unions.This organization is challenging the AFL-CIO and Teamster organizations in thearea, and we have accepted that challenge.The free choice is theirs."Paul Kranich, owner of Kranich Drug, a member of Retail Merchants, whoseemployees are represented by Local No. 50 CIU, pursuant to that organization'scertification and current contract with Retail Merchants, testified credibly concerninga conversation he had 3 or 4 weeks after the picketing started with Richard Habing andRobert Schreier of Respondent Retail Clerks, Local 344.Kranich knew Habing;Schreier, the business agent, identified himself. In the conversation that lasted 3 or4 minutes Schreier asked Kranich if he "would be interested in joining the union"-the AFL-CIO. Kranich declined, explaining to Schreier that he "already belonged toanother union."On the stand Kranich explained that it was his employees, not he,that belongedto a union-Local No. 50, CIU.Contentions and ConclusionsThe General Counsel and the Charging Party maintain that the picket signs andstatements contained in the newspapers which were passed out by Respondents to-gether with the above request for recognition made by Schreier to Kranich clearlyand patently show that a purpose of the picketing was to force or require theAssociation or its members to recognize or bargain with Respondents.The Respondents deny that any such showingismadeby the evidence.Theymaintain that the picketing was "undertaken to induce consumers not to patronizeestablishments which pay sub-standard wages 7 and maintain sub-standard workingconditions"and that such informational picketing (notwithstanding that it occurswhere another union has been certified)has been approved by the Board.Respond-ents also defend on the grounds that the Association is an assisted union within themeaning of Section 8(a)(2) of theAct and thusdoes not come within the purviewof Section 8(b) (7) (A).The contention is also made that the Alton-Wood RiverBuilding and Construction Trades Council is not a labor organization within themeaningof the Act.7 The Association contract with Local No 50 shows starting rates far below thoseadvocated and recognized by Respondents in their contracts. ALTON-WOOD RIVER BLDG. & CONSTRUCTION TRADES,ETC.535There is no doubt that absentan object of recognition or bargaining so-calledarea standards picketingis "outsidethe literal scope of Section 8(b) (7) altogether."Leonard Smitley et al. d/b/a Crown Cafeteria,135NLRB 1183;AltonMyersBrothers, Inc.,136 NLRB 1270. One of the problems, of course,is todeterminewhat kind of wording is permittedto publicizethe attemptto eliminatesubstandardconditions.Whilethere is no showingof a directinitialattempt byRespondentshere to seekrecognition,8 there is, I believe, enough information in the picket signsand newspaper handoutsand the recordas a wholeto show conclusivelyunder Boardprecedent that an object 9 of the picketing was recognition and thus violated Section8 (b) (7) (A) of the Act.10I so find."Respondents' 8(a)(2) DefenseOn February 20, 1963, in Case No. 14-CA-2815I issued anIntermediate Report(IR-80-63) in which I found that Dan Edwards d/b/a Western Auto AssociatesStore had assisted Local No. 50, CIU, by paying the CIU dues of his employees. Idid not, however, recommend the customary remedy foran 8(a)(2) violation.I recommended simply that Edwards cease his unfair labor practices but did notrecommend the usual remedy to cease recognizing the assisted union until it mightbe certified by the Board.Even if I were now to find that the Association waschargeable with Edwards' unfair labor practice, I would still, under the circumstancesof that matter, recommend the same remedy. Such being the case, the Association'scontract would continue in effect and thus would bar the raising of any questionconcerning representation under Section 9(c) of the Act.12Accordingly, the 8(a)(2) assistance here would avail Respondents no defense under the wording of Sec-tion 8(b) (7) (A) of the Act in any event.The Status of the CouncilI deem it unnecessary to determine whether or not it has been established on thisrecord that Respondent Council is a labor organization within the meaning of theAct,13 since I find that the evidence here does not show that the Council was aparty to or participated in the picketing.Thus, no one on behalf of the Councilsigned the original compact or agreement to publicize the Respondents' dispute withthe employees' Association.Nor is there any showing that the Council contributedfinancial support to the project.14Furthermore, the fact that Dennis Chester mayhave personally assisted in the picketing does no more bind the Council than didEdwards' payment of his employees' CIU dues bind the Association.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the employers described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes, burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that various of the Respondents have engaged in certain unfairlabor practices,it isrecommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.8 SeeSam M. Melson d/b/a Sam Melson, General Contractor,138 NLRB 460eN L R.B v Denver Building and Construction Trades Council(GouldctPreisner),341 U.S 675, 689.10Janel Sales Corporation,136 NLRB 1564;Leonard Smitley et at d/b/a CrownCafeteria,135NLRB 1183;Charles Schmitt et at. d/b/a Charlie's CarWash, 136NLRB 934.11 In making this finding I take into consideration that in the November 8 issue of theunion paper a long article appears In which any recognition purpose by the picketing Isdenied on behalf of Respondents12Pacifc Coast Association of Pulp and Paper Manufacturers,121 NLRB 99018 InAlton-Wood River Building and Construction Trades Council(Kopp-Evans Con-struction Company),144 NLRB 206, I found said Council to be a labor organization.14As previously Indicated, the evidence shows that Dennis Chester, the executive secre-tary of the Council, contributed a sum of $50 by personal check.While I have a sus-picion this was In fact a contribution by the Council, I would not make a finding onsuspicion 536DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Jerseyville RetailMerchants Association and its constituent members are em-ployers within the meaning of Section2(2) of the Act.2.Local 646, International Hod Carriers,Building and Common Laborers Unionof America,AFL-CIO;Retail Store Employees Local 344, Retail Clerks Interna-tionalAssociation,AFL-CIO;Local 553, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO; Local 525, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,and Local No.50,Congress ofIndependent Unions are all labor organizations within the meaning of Section 2(5)of the Act.3.By picketing the members of the Jerseyville Retail Merchants Associationwhen such Association had lawfully recognized another labor organization and aquestion concerning representation could not appropriately be raised under Section9(c) of the Act, with an object of such picketing being to force or require the As-sociation and its members to recognize and bargain with them or any of them asthe representative of the Association's employees,Respondents have engaged in un-fair labor practices within the meaning of Section8(b)(7)(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Respondent Alton-Wood River Building and Construction Trades Council hasnot committed unfair labor practices as alleged in the complaint.[Recommended Order omitted from publication.]General Teamsters Local No. 162, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, IndependentandFurnitureWorkersLocal 3182, affiliated with United Brotherhood of Carpentersand Joiners of America,AFL-CIOand B.P. John FurnitureCorporation,Party to the Contract.Case No. 36-CD-27. Sep-tember 12, 1963DECISION AND ORDER QUASHING NOTICE OFHEARINGThis is a proceeding pursuant to Section 10(k) of the Act, follow-ing a charge filed by Furniture Workers Local 3182, affiliated withUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, hereinafter called FurnitureWorkers.The charge allegedthat on or about February 6, 1963, General Teamsters Local No. 162,affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, herein calledTeamsters, had threatened, coerced, and restrained B. P. John Furni-ture Corporation, hereafter called B. P. John or the Company, withthe object of forcing and requiring B. P. John to assign certain workto employees belonging to the Teamsters, which work had previouslybeen done by employees belonging to the Furniture Workers, in viola-tion of Section 8 (b) (4) (D) of the Act.A hearing was held before144 NLRB No. 60.